Citation Nr: 1451403	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  08-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2006 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, continued a noncompensable rating for left ear hearing loss.

A July 2011 Board decision by a Veterans Law Judge (VLJ) other than the undersigned remanded the matter for additional development.  A May 2014 Board decision by an Acting VLJ denied the claim on the merits.  The Veteran timely appealed that decision to the Court, resulting in a September 2014 Joint Motion for Remand (Joint Motion) by the parties.  By September 2014 Order, the Court remanded the matter for compliance with the instructions in the Joint Motion.  The matter has now been reassigned to the undersigned for the purpose of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As outlined in the September 2014 Joint Motion, the parties have agreed that the Board failed to fully assess the notation in the July 2011 VA audiology examiner's report that the Veteran's service-connected left ear hearing loss causes significant effects on his occupational functioning and, thus, adequately consider whether referral for extraschedular consideration was warranted.  Consequently, remand is required for the AOJ to obtain a new examination that provides further details as to the expected effects of the service-connected disability on the Veteran's occupational functioning and for referral to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Furthermore, the record indicates that the Veteran receives on-going VA treatment for the disability at issue.  The most recent records are from September 2013.  Records of treatment for a service-connected disability throughout the evaluation period are clearly pertinent (and may be critical) evidence in a claim for increase, and updated treatment records must be obtained on remand (if available).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his service-connected left ear hearing loss, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent valuations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the above development is completed, the AOJ should arrange for the Veteran to be afforded an audiological examination to determine the current severity of his service-connected left ear hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran information regarding the functional impairment that results from his service-connected left ear hearing loss.  The report of the examination must include comment by the examiner regarding the impact of the Veteran's left ear hearing loss on his daily activities (i.e., whether the functional impairment described by the Veteran is consistent with the audiometry) and discuss, in detail, the expected occupational impairment resulting from such disability.  

3.  After the above development is completed, the AOJ should refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for left ear hearing loss in accordance with the provisions of 38 C.F.R. § 3.321(b).  The AOJ should include a full statement of all factors having a bearing on the issue.

4.  The AOJ should then readjudicate the claim for a compensable rating for left ear hearing loss, to include on an extraschedular basis.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



